          Case 1:11-cv-09641-VEC Document 120 Filed 02/11/21 Page            1 of SDNY
                                                                           USDC   3
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
                                                                           DOC #:
UNITED STATES DISTRICT COURT                                               DATE FILED: 2/11/2021
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------- X
 CARLA ROMITA, ALLISON A. HEANEY as :
 TRUSTEES of the NEW YORK OIL HEATING :                        11-CV-9641 (VEC)
 INSURANCE FUND                                              :
                                                             :     ORDER
                 -against-                                   :
                                                             :
 LEONARD BALDARI and MICHAEL DAVID :
 HILLER,                                                     :
                                                             :
                                          Defendants.        :
 ----------------------------------------------------------- :
                                                             X
VALERIE CAPRONI, United States District Judge:

       WHEREAS on May 28, 2014, Defense counsel, Mr. Richards, filed a notice of

appearance on behalf of Defendants Leonard Baldari and Michael Hiller, Dkt. 36;

       WHEREAS on November 5, 2020, Plaintiffs filed a Motion for Summary Judgment in

this matter, Dkt. 100;

       WHEREAS on November 24, 2020, the Court granted Defense counsel’s request for an

extension to file his response brief in opposition to the Motion for Summary Judgment, in order

to provide Defense counsel with more time to address issues arising from his lack of direct

communication with his client, Leonard Baldari, Dkt. 106;

       WHEREAS on January 6, 2021, the Court granted Defense counsel’s second request for

an extension, which Plaintiffs’ counsel opposed, Dkt. 108;

       WHEREAS on January 25, 2021, Defense counsel informed the Court that Mr. Hiller had

reached an agreement in principle to a proposed Consent Order, but that Defense counsel was

still unable to communicate directly with Mr. Baldari, Dkt. 109;

       WHEREAS on January 25, 2021, the Court ordered Defense counsel to make a motion to

withdraw as attorney for Mr. Baldari and to serve the motion on Mr. Baldari by mail and email,

Dkt. 110;
         Case 1:11-cv-09641-VEC Document 120 Filed 02/11/21 Page 2 of 3




       WHEREAS in the same order, the Court required Defense counsel to file a letter under

seal that detailed his attempts to communicate with Mr. Baldari, his criminal defense counsel,

and the Assistant U.S. Attorney involved in the criminal matter, Dkt. 110;

       WHEREAS on February 5, 2020, Defense counsel filed a motion to withdraw as attorney

for Mr. Baldari, Dkt. 111;

       WHEREAS on February 9, 2021, Defense counsel filed proof of service of the motion on

Mr. Baldari, Dkt. 114;

       WHEREAS on February 10, 2021, Defense counsel filed the required letter under seal

detailing his attempts to communicate with Mr. Baldari, Dkt. 115; and

       WHEREAS on February 10, 2021, Plaintiff filed a response to Defense counsel’s motion

to withdraw, requesting that the Court enter a default judgment against Mr. Baldari, Dkt. 116;

       IT IS HEREBY ORDERED that by no later than Tuesday, February 16, 2021, Mr.

Richards must serve the filing made under seal at docket entry 115 and this Order on Mr. Baldari

by mail and on Mr. Baldari’s wife by email. Mr. Richards must file proof of this service on the

docket by no later than Wednesday, February 17, 2021.

       IT IS FURTHER ORDERED that Mr. Baldari must respond to Mr. Richard’s motion to

withdraw by no later than Friday, February 26, 2021. If Mr. Baldari chooses to represent

himself, rather than retain new counsel, he must file his response through the pro se office of the

U.S. District Court of the Southern District of New York. Information about the pro se office is

available at https://www.nysd.uscourts.gov/prose. The office can be reached by phone at 212-

659-6190. If Mr. Baldari fails to respond to the motion to withdraw on or before February 26,

2021, the Court will presume that he does not object to Mr. Richards being permitted to

withdraw; the Court will then grant Mr. Richard’s motion. If Mr. Baldari responds to the motion




                                               2 of 3
         Case 1:11-cv-09641-VEC Document 120 Filed 02/11/21 Page 3 of 3




to withdraw, Mr. Richards’ reply in support of the motion to withdraw is due no later than

Friday, March 5, 2021.

       IT IS FURTHER ORDERED that Mr. Baldari must inform the Court not later than

February 26, 2021, whether he intends to respond to Plaintiff’s Motion for Summary Judgment.

If Mr. Baldari has not retained counsel, that notice must be provided through the pro se office as

noted above. If Mr. Baldari fails to notify the Court by February 26, 2021 that he intends to

respond to the motion, the Court will presume that he has elected not to defend this action.

       IT IS FURTHER ORDERED that Plaintiff’s request that the Court enter a Default

Judgment against Mr. Baldari is held in abeyance pending Mr. Baldari’s response to the two

Orders above.

       IT IS FURTHER ORDERED that the parties are welcome to file the consent decree with

respect to Mr. Hiller on the public docket at any time.

       The Clerk of Court is respectfully directed to mail a copy of this order to Leonard

Baldari at 194 Silver Spring Road, Wilton, Connecticut 06897.



SO ORDERED.

Dated: February 11, 2021
      New York, NY
                                                            ______________________________
                                                                  VALERIE CAPRONI
                                                                  United States District Judge




                                               3 of 3
